Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 10, 2008                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  134393(86)(88)(89)                                                                                    Maura D. Corrigan
  134406                                                                                              Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  WILLIAM MILLER,

           Plaintiff-Appellee, 

                                                                   SC: 134393     

  v                                                                COA: 259992      

                                                                   Wayne CC: 03-325030-NF

  ALLSTATE INSURANCE COMPANY, 

            Defendant,

            Cross-Defendant-Appellant, 

  and
  PT WORKS, INC.,

             Cross-Plaintiff-Appellee. 

  ___________________________________

  WILLIAM MILLER, 

                                                                   SC: 134406     

  v                                                                COA: 259992      

                                                                   Wayne CC: 03-325030-NF

  ALLSTATE INSURANCE COMPANY, 

            Defendant,

            Cross-Defendant-Appellee, 

  and
  PT WORKS, INC.,

            Cross-Plaintiff-Appellant.                  


  ____________________________________

        On order of the Chief Justice, the motions by the Michigan Physical Therapy
  Association and the American Institute of Architects and others for leave to file briefs
  amicus curiae are considered and they are GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 10, 2008                      _________________________________________
                                                                              Clerk